                                    UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF KANSAS

GARY L. ABRAHAM,

                  Plaintiff,

v.                                                     Case No. 18-2137-DDC

HILTON WORLDWIDE, INC., et al.,

                  Defendants.


                                       ORDER NUNC PRO TUNC

         On October 9, 2018, the undersigned issued an Amended Scheduling Order (ECF

No. 114). The first sentence of the first full paragraph on the second page of that order

read as follows: “The previously extended October 12, 2018 deadline for plaintiff to serve

complete, signed responses to defendants’ outstanding discovery requests, as more

specifically stated in the court’s September 18, 2018 order (ECF No. 100), is further

extended to October 19, 2019.” The reference to the year 2019, rather than 2018, was an




                                                1
O:\ORDERS\18-2137-DDC-114-nuncprotunc.docx
obvious typographical error. Both plaintiff1 and defendants,2 as well as the court,3 have

subsequently cited that deadline as “October 19, 2018.”

         IT IS HEREBY ORDERED that the referenced sentence in the Amended

Scheduling Order is corrected to read: “The previously extended October 12, 2018 deadline

for plaintiff to serve complete, signed responses to defendants’ outstanding discovery

requests, as more specifically stated in the court’s September 18, 2018 order (ECF No.

100), is further extended to October 19, 2018.”

                                                   s/ James P. O=Hara
                                                  James P. O=Hara
                                                  U.S. Magistrate Judge




         1
        ECF No. 116 at ¶ 21 (“Defendants further took advantage of the fact that I was
sick and still sick and in pain and the judge could clearly see it when I was in court but
order me to file a response to defendant’s non-affirmative defenses, and irrelevant requests
by October 19, 2018.”).
         2
          ECF No. 123 at 3 (“During the status conference hearing on October 9, 2018,
Plaintiff was granted a second extension of time to answer until October 19, 2018.”).
         ECF No. 129 at 2-3 (“Upon plaintiff’s oral request at the conference, the
         3

undersigned granted plaintiff another extension, this time to October 19, 2018, to respond
to outstanding discovery.”).
                                             2
O:\ORDERS\18-2137-DDC-114-nuncprotunc.docx
